DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the Applicant’s communication filed on 01/19/2022. Claims 44 – 55 are currently pending in this application.
In view of applicant’s amendment and arguments, rejection of claims 26, 28 – 32, 34 – 38 and 40 – 43 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, is moot.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 44 – 46, 48 – 50 and 52 – 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040131078 (Gupta) in view of US 20090187674 (Lee) and further in view of US 20100302958 (Wietfeldt) (of record).
Regarding claims 44, 48 and 52, Gupta teaches “A computer-implemented method within a computer hardware system implementing an application layer (layered structure is disclosed in paragraphs 0024, 0054, 0075 and 0082 mentioning various layers within the device. Although “an application layer” explicitly is not mentioned, FIG 3 and paragraph 0030 disclose application block 302 including multiple different voice and data applications. Therefore, “an application layer” is either implicitly present, or it would have been obvious to a person of ordinary skill in the art to realize this application block 302 as “an application layer” to be consistent with layered structure of the device), a network fusion layer (implemented as transport connection services 320 with or without wireless protocol stack interface 350. Paragraph 0021: Transport connection services within the application sub-system 202 provide a level of abstraction between the applications and the various wireless protocol stacks that are specific to the networks that are supported by the device. The position of this level of abstraction is right beneath the what would be “the application layer” and above the described in paragraph 0082 802.11 protocol stack 414 which includes link layer control, the MAC and PHY layers.), and a data link layer (paragraph 0082: the 802.11 protocol stack 414 includes link layer control, and also the MAC and PHY layers.), comprising:
identifying, using the network fusion layer, a first portion of network traffic originating from a first application in the application layer…”
“…dynamically routing, using the network fusion layer employing prioritization criteria…” “…the first…” “…portions of the network traffic to one or more of a plurality of network interfaces (paragraphs 0043, 0044, 0046 and 0083 – 0095. Briefly, the connection manager 330, FIG. 3 receives a request from an application 304,306, 308,310 to establish a connection. Based on various described factors, the connection manager selects the most appropriate type of connection for the requesting application, the connection including specific hardware interface, such as either WLAN, Bluetooth or cellular. While the connection exists, the connection manager has access to all the routing information regarding a particular data connection. For example, the connection manager knows whether a particular connection has been routed over 802.11, Ethernet, or a cellular network. This knowledge allows the connection manager to determine boundaries between various networks, and allows it to switch connections to the most appropriate network at all times. This all means that the traffic from the specific requesting application is continuously “identified” and “dynamically routed” to the selected hardware interface while the connection exists. Specific modules within the transport connection services 320 are responsible for properly handling and routing voice and data packets. The description of these modules is given in paragraphs 0046 – 0072. For example, paragraph 0054 describes voice routing using CSSP 334, which is part of the transport connection services (“network fusion layer”); paragraphs 0063 – 0067 describe handling of voice over IP connections and paragraphs 0055 – 0062 describe handling of packet-switched connections. The whole course of action is summarized in claim 1 of Gupta which states the following: establishing a first connection between a first destination device and a first application program executing on the first device, using a first protocol supported by the first device; formatting first application data produced by the first application to create first formatted data that is consistent with a first interface to a first protocol stack associated with the first protocol, using a formatting procedure that is separate from the first application; and providing the first formatted data to the first interface, which is essentially exactly same as the process recited by the instant claim for the first application. With respect to routing “employing prioritization criteria”, see paragraphs 0035 (prioritizing voice-quality traffic and allocating appropriate resources for it in balance with the needs of lower-rated traffic), 0036 (Keeping track of connections, and adjusting their properties when appropriate (e.g., disconnecting idle connections, thus implicitly having low priorities, or tearing down existing connections to bring up new connections)), 0067, 0085 – 0090)…”
	
Gupta also teaches identifying, using the network fusion layer, “a second portion of the network traffic originating from a second application in the application layer…” and dynamically routing, using the network fusion layer, “second” portion to one or more of a plurality of network interfaces (paragraphs 0014, 0017, 0034, and 0073: simultaneously supporting connections from multiple applications to multiple hardware interfaces. This means that, although not explicitly disclosed specifically for the second application, it is nevertheless is implicit in the disclosure that exactly same process as described for a single application in terms of establishing and maintaining connection is applied (or that it would have been obvious to implement) to the second application. This may be confirmed by claim 2 of Gupta stating the following: establishing, while the first connection still exists, a second connection between a second destination device and a second application program executing on the first device, using a second protocol supported by the first device; formatting second application data produced by the second application to create second formatted data that is consistent with a second interface to a second protocol stack associated with the second protocol; and providing the second formatted data to the second interface, which is essentially exactly same as the process recited by the instant claim for the second application.), “wherein
the identifying and the dynamically routing of the first and second portions occur simultaneously (paragraph 0014: Connections with the heterogeneous systems can be concurrent. Paragraphs 0017 and 0034: Simultaneously support connections using two or more heterogeneous protocols. For example, a device can access data services of a WLAN system, while simultaneously supporting a connection with a circuit switched network 108, and sending a command to a Bluetooth device. Paragraph 0073: a device can simultaneously support multiple connections of the same or different types. This all means that recited in the claim operations “occur simultaneously”)…”

Gupta does not explicitly teach “the network fusion layer is configured to simultaneously route sub-portions of the first portion respectively to a first network interface and another network interface of the plurality network interfaces.”

Lee in FIG 2 and paragraph 0041 teaches a device which is similar to Gupta’s device. Indeed, the communication terminal apparatus includes a plurality of 
“In FIG. 6, a total size of the data 610 is 9.875 Megabytes (MB). After the data 610 is divided into a plurality of data parts 620, the divided data parts 620 are transmitted or received in such a way that a WLAN interface 432 is allocated 3.25 MB, an HSDPA interface 436 is allocated 0.25 MB, a WiBro interface 434 is allocated 0.125 MB, and a UWB interface 438 is allocated 6.25 MB. Thus, for a single data 610 of one application, the parts can be simultaneously received at corresponding interfaces to more rapidly transmit or receive the entire data 610.”

The last sentence directly maps to the limitation cited above. Next, paragraph 0058:
“By using such a method, data can be communicated quickly. For example, in FIG. 6, 1.58 seconds is required for the UWB interface 438 having a bit rate of 50 Megabits per second (Mbps) to communicate the whole of the 9.875 MB of data, whereas data communication can be completed in only 1 second by means of simultaneous data communication using a plurality of network interfaces 432, 434, 436, and 438.”

(paragraph 0054: a single data 610 of one application) respectively to a first network interface and another network interface of the plurality network interfaces (paragraph 0054: the parts can be simultaneously received at corresponding interfaces to more rapidly transmit or receive the entire data 610).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize additional functionality disclosed by Lee by allowing different portions of the network traffic from the same application to be routed to multiple network interfaces, in the system of Gupta, and implement it within the transport connection services 320 (“the network fusion layer”), already performing similar functions but for different applications. Doing so would have allowed to more rapidly transmit or receive the entire data for a particular application (see Lee, paragraph 0054).

Lastly, Gupta does not teach that the dynamic routing also uses “location profile” such that “the network fusion layer uses the location profile to determine a particular combination of the plurality of network interfaces to which to route the network traffic based upon a location of the computer hardware system.”

Wietfeldt also teaches a similar device having connection manager capable of selecting multiple radios for an application (abstract). FIG 2 and paragraph 0038 disclose a profile manager 250 which may create, update, and prioritize profiles. The profiles may indicate preferences for connectivity, as defined by various entities. Profile location, or some other predefined and/or learned criteria. Paragraph 0094: The profiles may control connectivity for applications and services. Paragraph 0102: FIG. 8 shows the operation of connection manager 240 to support connectivity for applications and service clients. Paragraph 0103: Connection manager 240 may receive one or more connection requests from the K active applications. Connection manager 240 may determine that P profiles are applicable among the Q total profiles. Connection manager 240 may also receive information indicative of the operating state, the available resources, and/or the location of wireless device 110. Connection manager 240 may determine operating rules based on the P selected profiles and the received information for wireless device 110. FIG 8 clearly states in the box shown roughly in the middle of the figure: Operating Rules (for mapping active applications and service clients to selected radios). Specific examples are given in paragraph 0104. Similar information is given in paragraph 0127.
Further, paragraph 0086 teaches a learned profile which may store preferences for connectivity determined based on past activities or behavior of wireless device 110. Patterns and behaviors of wireless device 110 may be gathered and used to create a new profile or to update an existing profile. The learned profile may also be established location of wireless device 110. This corresponds to claimed “location profile”.
In other words, the operating rules are based on profiles and the received information. Both profiles (such as learned profile) and the received information include the location of the wireless device, and particular mapping of the applications to the plurality of radios is based on the rules. Therefore, the mapping of the applications to the plurality of radios for connectivity is based, in part, on the location of the wireless device 110. This corresponds to claimed dynamic routing using “location profile” as well as “uses the location profile to determine a particular combination of the plurality of network interfaces to which to route the network traffic based upon a location of the computer hardware system.” Indeed, in FIG 8 of Wietfeldt, the first application from the top on the left side originating “a first portion of network traffic” is selected to be routed to the second radio on the right side, and the third application from the top on the left side originating “a second portion of network traffic” is selected to be routed to the sixth radio on the right side, and not to any other radios.  Thus, “a particular combination of the plurality of network interfaces” is determined. Further, as may be seen from FIG 2, the connection manager 240 and particularly profile manager 250 are located below the application layer and above the radio controller 260 and thus would correspond “a network fusion layer” of instant application and transport connection services 320 of Gupta.
Therefore, it would have been obvious to a person of ordinary skill in the art to which this invention pertains at the time it was made to further utilize disclosed by Wietfeldt usage of device location in selection and mapping of network interfaces in the 

Regarding claims 45, 49 and 53, Gupta teaches “wherein the network fusion layer is configured to perform (paragraph 0031: transport connection services 320 help applications 302 establish and configure connections using the connection manager 330. Connection manager 330 helps in the establishment and management of both voice and data connections with the various networks supported by a device.):
identifying a state change of one of the plurality of network interfaces; and
automatically deactivating the one of the first and second network interfaces (paragraph 0036: Keeping track of connections, and adjusting their properties when appropriate, such as disconnecting (“automatically deactivating”) idle connections (i.e. “state change” becoming idle) as part of the functionality of the connection manager 330 within the transport connection services 320).”

First alternative rejection of claims 46, 50 and 54
Regarding claims 46, 50 and 54, although the examiner was not able to find a specific portion in the applicant’s disclosure which would clearly map onto, explain, or give an example of the method steps claimed in instant claim to comprehend its meaning, as best understood, Gupta teaches “wherein the network fusion layer is configured to perform:
(paragraph 0083: in block 502, the connection manager 330, FIG. 3, receives a request from an application 304, 306, 308, 310 to establish a connection) with a network access protocol destined to an interface having a different network access protocol; translating the communication request into the different network access protocol; and conveying the communication request over the interface via the different network access protocol (paragraph 0021: Transport connection services 320 provide a level of abstraction between the applications and the various wireless protocol stacks that are specific to the networks that are supported by the device (corresponding to claimed “different network access protocol” and “the interface via the different network access protocol”). Paragraph 0030: the applications within applications block 302 can be written with a common interface, without regard to the particular network protocols for the networks that the application data could be sent over. Paragraph 0076: WRAL 352 provides translation from operating system specific definitions of the various protocol interfaces 354, 356, 358. The 802.11, Bluetooth, and cellular subsystems each could support various different protocols. However, different operating systems may isolate the different modules in the transport connection services block 320 from the various protocols. Operating systems accomplish this by providing their own definition for the various protocol interfaces. Paragraph 0077: WRAL 352 includes an adaptation module for each type of supported technology. For example WRAL 352 can include a cellular interface adaptation module, which provides translation from operating system specific definitions of wireless protocol interfaces (e.g., interfaces 354, 356, 358) to common interfaces. An 802.11 interface adaptation module maps to standard 802.11 interface services.
In other words, the applications issue their connection requests using common interface (see paragraph 0030) (which would correspond to a generic “network access protocol”), however, the physical connection to the network would be using “an interface having a different network access protocol”, for example 802.11 interface. WRAL 352 performs translation from the common interface (a generic “network access protocol”) into the 802.11 interface protocol and the request is subsequently conveyed to the destination point on the network “over the interface with the different network access protocol”, which is 802.11 interface. In alternative interpretation, operating system specific definitions of wireless protocol interfaces may be mapped to “a network access protocol”, while 802.11 interface protocol, through which the actual transmission is performed, may be mapped to “the interface with the different network access protocol” and the request is translated from the operating system specific definitions of wireless protocol (“a network access protocol”) into the actual 802.11 interface protocol (to “the interface with the different network access protocol)).”

Claims 47, 51 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040131078 (Gupta) in view of US 20090187674 (Lee) and US 20100302958 (Wietfeldt) as applied to claims 44, 48 and 52 above, and further in view information well known from prior art as may be evidenced by US 20110022812 (Linden), US 20110222545 (Eleftheriadis) and US 20110154345 (Kruglick).
Regarding claims 47, 51 and 55, Gupta teaches “wherein the network fusion layer includes:
a network interface manager configured to manage the plurality of the network interfaces respectively associated with a plurality of network links (implemented in client-side WPS interface 350 described in paragraphs 0075 – 0079)…”
“…a routing engine configured to convey at least a portion of the communication request to the source entity and the at least one destination entity utilizing the plurality of network links (implemented as parts of the transport connection services 320. Paragraphs 0043, 0044, 0046 and 0083 – 0095. Briefly, the connection manager 330, FIG. 3 receives a request from an application 304,306, 308,310 to establish a connection. Based on various described factors, the connection manager selects the most appropriate type of connection for the requesting application, the connection including specific hardware interface, such as either WLAN, Bluetooth or cellular. While the connection exists, the connection manager has access to all the routing information regarding a particular data connection. For example, the connection manager knows whether a particular connection has been routed over 802.11, Ethernet, or a cellular network. This knowledge allows the connection manager to determine boundaries between various networks, and allows it to switch connections to the most appropriate network at all times. Specific modules within the transport connection services 320 are responsible for properly handling and routing voice and data packets. The description of these modules is given in paragraphs 0046 – 0072. For example, paragraph 0054 describes voice routing using CSSP 334, which is part of the transport connection services (“network fusion layer”); paragraphs 0063 – 0067 describe handling of voice over IP connections and paragraphs 0055 – 0062 describe handling of packet-switched connections.).”
Gupta is silent on “a data composer configured to assemble and disassemble a communication request associated with the network traffic; 
a session handler configured to establish a communication session between a source and at least one destination entity associated with the network traffic;
a flow controller configured to moderate transmission speed of the network traffic transmitted over the plurality of network links.”
However, these functional blocks are well known from prior art.  For example, regarding “flow controller”, this may be evidenced by Linden, paragraph 0166 and Fig.  2A, who teaches flow controller 220 including a receiver-side flow control module for controlling the rate of receipt of network transmissions and a sender-side flow control module for the controlling the rate of transmissions of network packets.
Therefore, it would have been obvious to one of ordinary skills in the art to which this invention pertains at the time it was made to combine the flow controller well known from prior art (as evidenced by Linden) into the system of Gupta.  Doing so would have provided means to control rate of transmission and reception (see Linden, paragraph 0166).  In the system of combined Gupta and Linden’s disclosure, the network traffic goes through multiple physical interfaces, thus the flow controller would be responsible for the transmission and reception rate through multiple physical interfaces.

Therefore, it would have been obvious to one of ordinary skills in the art to which this invention pertains at the time it was made to combine the session handler well known from prior art (as evidenced by Eleftheriadis) into the system of Gupta.  Doing so would have provided means for establishing and maintaining communication with the receiver (see Eleftheriadis, paragraph 0024).
Lastly, regarding “a data composer configured to assemble and disassemble a communication request associated with the network traffic”, this may be evidenced by Kruglick, paragraph 0033, who teaches a traffic management component configured to facilitate communications by sending communication requests and receiving replies, assembling or encoding communication messages, disassembling or decoding communication messages, forwarding or relaying communication messages, receiving or monitoring communication messages, rejecting communication messages, and/or any other function commonly associated with network management and interconnection (“a data composer configured to assemble and disassemble a communication request associated with the network traffic”).
Therefore, it would have been obvious to one of ordinary skills in the art to which this invention pertains at the time it was made to combine the traffic management component well known from prior art (as evidenced by Kruglick) into the system of Gupta.  Doing so would have provided means to facilitate communications (see 

Second alternative rejection of claims 46, 50 and 54
Claims 46, 50 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040131078 (Gupta) in view of US 20090187674 (Lee) and US 20100302958 (Wietfeldt) as applied to claims 44, 48 and 52 above, and further in view of US 6785149 (Gilliland).
Regarding claims 46, 50 and 54, “wherein the network fusion layer is configured to perform: receiving a communication request with a network access protocol destined to an interface having a different network access protocol;
translating the communication request into the different network access protocol; and
conveying the communication request over the interface via the different network access protocol.”
Gilliland teaches an electronic module for connecting a data network to a plurality of remote units having a plurality of bridge circuit cards, each of which is for converting between a local area network protocol and a wide area network protocol (col. 1 line 67 through col. 2 line 15, col. 3 line 1 – 42 and claim 16).
In operation, the local computing device would connect to one of the LAN ports 134 (Fig.  2) using Ethernet protocol.  If the device needs to communicate (equivalent to 
Gupta in paragraphs 0012 – 0014 states that the disclosed device with multiple network interfaces can be implemented in a number of different embodiments.
Therefore, it would have been obvious to one of ordinary skills in the art to which this invention pertains at the time it was made to utilize the device of Gupta in the arrangement disclosed by Gilliland and connected to one of the LAN ports 134 (Fig.  2) using Ethernet protocol, as one of the multitude of choices of where the device may be used (see Gilliland, col. 1 lines 11 – 38).

Third alternative rejection of claims 46, 50 and 54
Claims 46, 50 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040131078 (Gupta) in view of US 20090187674 (Lee) and US 20100302958 (Wietfeldt) as applied to claims 44, 48 and 52 above, and further in view of US 20080268778 (De La Garrigue).
Regarding claims 46, 50 and 54, “wherein the network fusion layer is configured to perform: receiving a communication request with a network access protocol destined to an interface having a different network access protocol;

conveying the communication request over the interface via the different network access protocol.”
De La Garrigue also teaches a device having multiple network interfaces (see FIG 4 with corresponding description). Paragraph 0045: In FIG. 7, a block diagram 700 of an example of the architecture of the MAC module 402 of FIG. 4 is shown. Paragraph 0054: in FIG. 8 a block diagram 800 illustrating a data path through the MAC protocol 710 of FIG 7 of the multi-radio access point is shown. Paragraph 0056: This architecture may allow three different data paths: (1) wired to wireless, (2) wireless to wired, and (3) wireless to wireless. With respect to the latter case, paragraph 0058 particularly teaches “receiving a communication request with a network access protocol destined to an interface having a different network access protocol (paragraph 0058: The microprocessor 806 determines the destination of the Ethernet frame (“receiving a communication request with a network access protocol”). Assuming it is destined for the wireless medium (“destined to an interface having a different network access protocol”), it builds the appropriate descriptor for the frame in buffer memory A 812 and queues a pointer to the Ethernet frame to a FTE 814.);
translating, using the communication request into the different network access protocol (paragraph 0058: The FTE 814 streams the Ethernet frame and descriptor from buffer memory A 812 and translates the frame on-the-fly into an appropriate 802.11 frame format.); and
(paragraph 0058: When the MAC protocol 710 schedules the 802.11 frame for delivery to the wireless medium, the 802.11 frame is read from buffer memory B 816 and streamed to the MAC protocol 710.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize disclosed by De La Garrigue method of conversion between different network protocols in the system of combined Gupta and Lee disclosures. Doing so would have allowed conversion between different protocols within the system.
Although De La Garrigue does not explicitly disclose the conversion method to be performed at the layers higher than data link layer, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to implement the same general idea of conversion between different protocols at any of the higher layers, including transport connection services 320 of Gupta, simply as design choice. This is especially so in view of paragraph 0054 allowing different ways of implementation of the Frame Translation and Queuing logic 802.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648